                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

JEREMY WAYNE CALDWELL,

         Plaintiff,
                                                 Civil Case No. 18-13435
v.                                               Honorable Linda V. Parker

GERALD GIBSON, JR.,

     Defendant.
______________________________/

       OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO
                    DISMISS (ECF NOS. 22, 23)1 AND
            DISMISSING CASE FOR FAILURE TO PROSECUTE

                                            I.

         This is a prisoner civil rights case filed under 42 U.S.C. § 1983 and state

law. On November 2, 2018, Plaintiff, through counsel, filed a Complaint claiming

(1) gross negligence, (2) assault and battery, (3) excessive force, and (4)

conspiracy. Plaintiff’s counsel later filed a motion to withdraw (ECF No. 16),

which the Honorable Avern Cohn granted in an order dated August 27, 2019.

(ECF No. 19). In the order, Judge Cohn stayed proceedings for thirty days to

allow Plaintiff to retain new counsel or proceed pro se and also stated: “If there is




1
    Defendant filed two identical motions to dismiss.
no progress on this case within 90 days the court will close the case for lack of

prosecution.” (Id. at Pg ID 73.) More than 90 days have elapsed and Plaintiff has

taken no action on this case.

      On January 2, 2020, this matter was reassigned to the undersigned pursuant

to Administrative Order 20-ao-003. In the meantime, Defendant has filed a motion

to dismiss for failure to prosecute. (ECF Nos. 22, 23.) Defendant served Plaintiff

with a copy of the motion via First Class mail. Plaintiff has not responded to the

motion and the time for filing a response has passed.

                                         II.

      In light of the circumstances described above, Defendant’s motion is well-

taken and is GRANTED. This case is DISMISSED for failure to prosecute. See

Fed. R. Civ. P. 41(b) and ED Mich. LR 41.2.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE


 Dated: January 21, 2020
